Dismissed and Memorandum Opinion filed June 30, 2005








Dismissed and Memorandum Opinion filed June 30, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00463-CR
____________
 
LEROY
GONZALES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
177th District Court
Harris County,
Texas
Trial Court Cause No. 927,136
 

 
M E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of possession of
between one and four grams of cocaine. 
In accordance with the terms of a plea bargain agreement with the State,
the trial court sentenced appellant on April 20, 2005, to confinement for three
years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal.  We dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the record
on appeal.  See Tex. R. App. P. 25.2(d).  In addition, the record contains appellant=s written plea admonishments, which
include a signed and initialed waiver of appellant=s right of appeal. 
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 30, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.
Do Not Publish C Tex. R. App.
P. 47.2(b).